Citation Nr: 1532647	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-23 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.

(The issue of entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Munroe Regional Medical Center, for services rendered on October 10, 2010 is addressed in a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral knee osteoarthritis.  In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There appear to be relevant, outstanding VA treatment records that need to be associated with the VBMS file.  Specifically a VA examination in April 2008 notes that an MRI in February 2006 demonstrated bilateral tricompartmental arthritis, chondromalacia, and medial meniscus injuries in both knees.  This report is not in the file.

The Veteran also testified as to a right knee surgery that was performed, though it is unclear when this took place.  A November 2001 treatment record from the VAMC in Miami notes that the Veteran had degenerative joint disease of the knees with the right knee causing more pain and feeling unstable.  It was recommended that he use non-steroidal anti-inflammatory drugs for pain control or have a knee replacement.  There is no further record of treatment for the knees, other than to note degenerative joint disease of the knees in passing.  The Veteran has indicated that he received treatment for his knees at the VAMC in Miami from 1999 to 2007; more recent records show treatment at the VAMC in Gainesville (including the Ocala Community Based Outpatient Clinic).  On remand all relevant records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain relevant treatment records pertaining to the bilateral knees from the VAMC in Miami and Gainesville (including the Ocala Community Based Outpatient Clinic) dated from 1999 to present, to include specifically a 2006 MRI of the knees and any record of surgery to the knee(s).

2.  Thereafter, any additional development deemed warranted should be conducted and the case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




